        Case 1:09-cr-01056-WHP Document 759
                                        760 Filed 08/07/20
                                                  08/10/20 Page 1 of 1
                                        U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                    August 7, 2020                Application granted. Conference
                                                                                  adjourned to October 8, 2020
VIA CM/ECF
The Honorable William H. Pauley III                                               at 2:30 p.m.
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:    United States v. Marvin Williams, 09 Cr. 1056 (WHP)
                                                                                           August 10, 2020
Dear Judge Pauley:

             The Government respectfully writes to request a 45-day adjournment of the status
conference in the above-captioned case, currently scheduled for August 13, 2020 at 3 p.m. The
Government has conferred with defense counsel and U.S. Probation Officer Amber Wilton, who
join in the request for an adjournment. According to Ms. Wilton, Mr. Williams’ treatment has been
disrupted in large part due to the current COVID-19 pandemic, and additional time in treatment
before the parties’ next conference would be fruitful. Accordingly, in light of Probation’s
representations, the Government submits that an adjournment is warranted.



                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney for the
                                                    Southern District of New York

                                                By:____/s/____________________
                                                   Sarah Mortazavi
                                                   Assistant United States Attorney
                                                   (212) 637-2520

cc:    Bradley Henry, Esq. (via ECF)
